In this case, Judges Mayo and Farmer first decided that the price of horses sold to a farmer was not a privilege on the crop; that the stock were used, not for one but for many crops, and that it is only such things as are consumed or enter into the crop that are secured by a privilege and embraced in the term “ necessary supplies.” 16 An. 306. A rehearing was granted, and at a subsequent, term, Judge Mayo and Judge E. C. Montgomery, the latter sitting in place of Judge Gunby, recused, held : That the price of mules is secured by privilege on the crop, under authority of Farror vs. Rowley, 3 An. 276.